Title: General Orders, 27 March 1777
From: Washington, George
To: 



Head-Quarters, Morristown, March 27th 1777.
Shepherd’s-Town.Gates.


The General having directed, that all Surgeons, who have the superintendency of Military Hospitals, should send all Soldiers whom they discharge, under the care of proper officers, to join their respective regiments, making report to the Commanding Officer of each regiment of the number of men so discharged, belonging to his Corps; desires that the commanding officer of the department, nearest any Hospital, from which they are to be dismissed, will, upon application of the Surgeons thereof, furnish an officer, or officers, for the occasion, proportioned to the number of men to be comitted to his, or their care, and when any number of men are sent to any of the Military Hospitals to be inoculated, an officer, or officers to be sent with them, from the respective Corps to which they belong, that proper care may be taken of them, whilst under inoculation.
